Case 0:20-cv-60521-RAR Document 11 Entered on FLSD Docket 04/23/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-CIV-60521-RAR

  CHRISTIE M. CURTIS,

          Plaintiff,

  v.

  HARTFORD LIFE AND ACCIDENT
  INSURANCE COMPANY,

        Defendant.
  ____________________________________/

                                     ORDER TO SHOW CAUSE

          THIS CAUSE comes before the Court upon sua sponte review of the record. On March

  23, 2020, the Court ordered the parties to file a joint scheduling report and certificates of interested

  parties by April 20, 2020 [ECF No. 5]. The date for compliance has passed and, to date, the parties

  have not filed a joint scheduling report. It is therefore

          ORDERED AND ADJUDGED that on or before April 24, 2020, the parties shall comply

  with the requirements of the March 23rd Order or show cause as to why sanctions should not be

  imposed.

          DONE AND ORDERED in Fort Lauderdale, Florida this 23rd day of April, 2020.




                                                              _________________________________
                                                              RODOLFO A. RUIZ II
                                                              UNITED STATES DISTRICT JUDGE
